Order affirmed, with $20 costs and disbursements to respondent. No opinion. Present — - Dore, J. P., Cohn, Callahan and Breitel, JJ.; Cohn, J., dissents and votes to reverse and reinstate the verdict upon the ground that the question whether insured met death accidentally within the meaning of the policy and whether plaintiff was entitled to recover double indemnity was solely a question of fact for the jury, and that there was no reasonable basis for setting aside its verdict in plaintiff’s favor.